UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
                                                                :
 IN RE FOREIGN EXCHANGE BENCHMARK                               :     13 Civ. 7789 (LGS)
 RATES ANTITRUST LITIGATION                                     :
                                                                :           ORDER
                                                                :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on April 30, 20201, pursuant to the Court’s November 12, 2020, Order (Dkt. No.

1544), the parties filed cross-motions for summary judgment.

        WHEREAS, on May 20, 2021, the parties filed a joint motion to seal portions of their cross-

motions for summary judgment. Dkt. Nos. 1593 and 1594. It is hereby

        ORDERED that the motion to seal is GRANTED. The documents filed at Docket No. 1594

will remain sealed and only the parties and individuals identified in the attached Appendix will have

access. Although “[t]he common law right of public access to judicial documents is firmly rooted in

our nation’s history,” this right is not absolute, and courts “must balance competing considerations

against” the presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d

Cir. 2006) (internal quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S.

589, 599 (1978) (“[T]he decision as to access is one best left to the sound discretion of the trial court, a

discretion to be exercised in light of the relevant facts and circumstances of the particular case.”).

Filing the above-referenced document in redacted form is necessary to prevent the unauthorized

dissemination of confidential business information and personal information, including personal

information pertaining to individuals subject to foreign data privacy regimes.

        The Clerk of Court is respectfully directed to close the motion at Docket No. 1593.



Dated: May 28, 2021
       New York, New York
                                 APPENDIX

         Class Counsel                               Of Counsel for Plaintiffs

Scott+Scott Attorneys at Law LLP
       Christopher M. Burke
      cburke@scott-scott.com

        Walter W. Noss
     wnoss@scott-scott.com

      Kristen M. Anderson
   kanderson@scott-scott.com
                                                        Motley Rice LLC
        Donald A. Broggi                                William H. Narwold
     dbroggi@scott-scott.com                         bnarwold@motleyrice.com

     Thomas Kay Boardman                                Donald A. Migliori
   tboardman@scott-scott.com                         dmigliori@motleyrice.com

   Michelle Elizabeth Conston                          Michael M. Buchman
   mconston@scott-scott.com                          mbuchman@motleyrice.com

    William Curtis Fredericks
   wfredericks@scott-scott.com                        Kirby McInerney LLP
                                                         David E. Kovel
                                                       dkovel@kmllp.com
     Joseph Peter Guglielmo
   jguglielmo@scott-scott.com                             Thomas W. Elrod
                                                         telrod@kmllp.com
          Sylvia Sokol
     ssokol@scott-scott.com                          Anthony Epifanio Maneiro
                                                      amaneiro@kmllp.com
            Kate Lv
       klv@scott-scott.com                                Karen M. Lerner
                                                        klerner@kmllp.com
       Jennifer Janine Scott
      jscott@scott-scott.com

          Julie A. Kearns
     jkearns@scott-scott.com

        Hausfeld, LLP
      Michael D. Hausfeld
   mhausfeld@hausfeldllp.com




                                 Appendix B at p.1
           Timothy S. Kearns
         tkearns@hausfeld.com

            Reena Gambhir
       rgambhir@hausfeldllp.com

              Katie Beran
         kberan@hausfeld.com

        Sarah Rebecca Lafreniere
        slafreniere@hausfeld.com

         Christopher L. Lebsock
       clebsock@hausfeldllp.com

         William P. Butterfield
      wbutterfield@hausfeldllp.com

       Hilary Kathleen Scherrer
      hscherrer@hausfeldllp.com

          Steven M. Nathan
        snathan@hausfeld.com


        Class Representatives                        Class Representatives Counsel

                                                      Entwistle & Cappucci LLP
                                                          Andrew J Entwistle
                                                     aentwistle@entwistle-law.com

Augustus International Master Fund, L.P.                      Robert N Cappucci
                                                         rcappucci@entwistle-law.com

                                                            Vincent Roger Cappucci
                                                         vcappucci@entwistle-law.com

                                                                 CERA LLP
                                                               Solomon B. Cera
                                                              scera@cerallp.com

                                                  Scott+Scott Attorneys at Law LLP
Aureus Currency Fund, L.P. (“Aureus”)
                                                         Christopher M. Burke
                                                        cburke@scott-scott.com

                                                            Thomas Kay Boardman
                                                          tboardman@scott-scott.com


                                     Appendix B at p.2
                                                             Hausfeld, LLP
                                                           Michael D. Hausfeld
                                                        mhausfeld@hausfeldllp.com

                                               Cohen Milstein Sellers & Toll P.L.L.C.
                                                   Michael Benjamin Eisenkraft
                                                  meisenkraft@cohenmilstein.com

                                              Obermayer Rebmann Maxwell & Hippel
                                                               LLP
                                                         William Leonard
                                                 william.leonard@obermayer.com

                                                          Angela L. Baglanzis
                                                   angela.baglanzis@obermayer.com

                                                        Boni, Zack & Snyder LLC
                                                              Michael J. Boni
                                                          mboni@bonizack.com

                                                             Joshua D. Snyder
City of Philadelphia, Board of Pensions and               jsnyder@bonizack.com
                Retirement
                                                           John Elliott Sindoni
                                                         jsindoni@bonizack.com

                                                 Scott+Scott Attorneys at Law LLP
                                                        Christopher M. Burke
                                                       cburke@scott-scott.com

                                                          Thomas Kay Boardman
                                                        tboardman@scott-scott.com

                                                             Hausfeld, LLP
                                                           Michael D. Hausfeld
                                                        mhausfeld@hausfeldllp.com

                                               Robbins Geller Rudman & Dowd LLP

                                                         Patrick Joseph Coughlin
                                                           patc@rgrdlaw.com
  Employees’ Retirement System of the
Government of the Virgin Islands (“Virgin
                                                           David W. Mitchell
               Islands”)
                                                          davidm@rgrdlaw.com

                                                            Brian O. O' Mara
                                                          bomara@rgrdlaw.com


                                    Appendix B at p.3
                                                        Randi Dawn Bandman
                                                        randib@rgrdlaw.com

                                              Scott+Scott Attorneys at Law LLP
                                                     Christopher M. Burke
                                                    cburke@scott-scott.com

                                                          Hausfeld, LLP
                                                        Michael D. Hausfeld
                                                     mhausfeld@hausfeldllp.com

                                                         Wolf Popper LLP
                                                           Marian Rosner
                                                      mrosner@wolfpopper.com

                                                            Patricia Avery
                                                       pavery@wolfpopper.com

                                                 Matthew Tucker Insley-Pruitt
                                                minsley-pruitt@wolfpopper.com

                                                         Saxena White P.A.
Employees’ Retirement System of Puerto
                                                            Fei-Lu Qian
 Rico Electric Power Authority (“ERS-
                                                       fqian@saxenawhite.com
               PREPA”)
                                              Scott+Scott Attorneys at Law LLP
                                                     Christopher M. Burke
                                                    cburke@scott-scott.com

                                                        Thomas Kay Boardman
                                                      tboardman@scott-scott.com

                                                          Hausfeld, LLP
                                                        Michael D. Hausfeld
                                                     mhausfeld@hausfeldllp.com

                                                           Berman Tabacco
                                                         Joseph J. Tabacco, Jr.
                                                     jtabacco@bermantabacco.com

                                                             Todd Seaver
 Fresno County Employees’ Retirement
                                                     tseaver@bermantabacco.com
        Association (“FCERA”)
                                                  Sarah Khorasanee McGrath
                                                 smcgrath@bermantabacco.com

                                              Scott+Scott Attorneys at Law LLP


                                 Appendix B at p.4
                                                          Christopher M. Burke
                                                         cburke@scott-scott.com

                                                          Thomas Kay Boardman
                                                        tboardman@scott-scott.com

                                                            Hausfeld, LLP
                                                          Michael D. Hausfeld
                                                       mhausfeld@hausfeldllp.com

                                                          Korein Tillery, LLC
                                                            George A. Zelcs
                                                        gzelcs@koreintillery.com

                                                              Robert E. Litan
                                                         rlitan@koreintillery.com

                                                         Steven Michael Berezney
                                                       sberezney@koreintillery.com

                                                           Michael E. Klenov
                                                       mklenov@koreintillery.com

                                                          Randall P. Ewing, Jr.
                                                        rewing@koreintillery.com

                                                              Robert L. King
                                                         rking@koreintillery.com
Haverhill Retirement System (“Haverhill”)
                                                       The Mogin Law Firm, P.C.
                                                            Daniel J. Mogin
                                                        dmogin@moginlaw.com

                                             Steyer Lowenthal Boodrookas Alvarez &
                                                            Smith LLP
                                                           Allan Steyer
                                                      asteyer@steyerlaw.com

                                                   Alexander Dewitt Singh Kullar
                                                      akullar@steyerlaw.com

                                                Scott+Scott Attorneys at Law LLP
                                                       Christopher M. Burke
                                                      cburke@scott-scott.com

                                                            Donald A. Broggi
                                                         dbroggi@scott-scott.com



                                   Appendix B at p.5
                       Thomas Kay Boardman
                     tboardman@scott-scott.com

                        John Peter Guglielmo
                     jguglielmo@scott-scott.com

                         Kristen M. Anderson
                      kanderson@scott-scott.com

                          Walter W. Noss
                       wnoss@scott-scott.com

                         Jennifer Janine Scott
                        jscott@scott-scott.com

                            Julie A. Kearns
                       jkearns@scott-scott.com

                             Katie Lv
                         klv@scott-scott.com

                      Michelle Elizabeth Conston
                      mconston@scott-scott.com

                            Sylvia Sokol
                       ssokol@scott-scott.com

                       Thomas Kay Boardman
                     tboardman@scott-scott.com

                      William Curtis Fredericks
                     wfredericks@scott-scott.com

                         Hausfeld, LLP
                       Michael D. Hausfeld
                    mhausfeld@hausfeldllp.com

                       William P. Butterfield
                    wbutterfield@hausfeldllp.com

                       Christopher L. Lebsock
                     clebsock@hausfeldllp.com

                      Hilary Kathleen Scherrer
                     hscherrer@hausfeldllp.com

                            Katie Beran
                       kberan@hausfeld.com


Appendix B at p.6
                                                         Reena Gambhir
                                                    rgambhir@hausfeldllp.com

                                                     Sara Rebecca Lafreniere
                                                    slafreniere@hausfeld.com

                                                       Steven M. Nathan
                                                     snathan@hausfeld.com

                                                         Cowper Law
                                                       C. Moze Cowper
                                                    mcowper@cowperlaw.com

                                               Cuneo Gilbert & Laduca, LLP
                                                       Daniel Cohen
                                                  danielc@cuneolaw.com

                                             Glancy Binkow & Goldberg LLP
                                                  Gregory Bradley Linkh
                                                 glinkh@glancylaw.com

                                              Glancy Prongay & Murray LLP
                                                         Lee Albert
                                                  lalbert@glancylaw.com

                                                    Lowey Dannenberg, P.C.
                                                    Peter Anthony Barile, III
                                                      pbarile@lowey.com

                                                   Heins Mills & Olson, P.L.C.
                                                       Renae Diane Steiner
                                                    rsteiner@heinsmills.com

                                                    Elias Gutzler Spicer LLC
                                                          Richard M. Elias
                                                     relias@egslitigation.com

                                         Steyer Lowenthal Boodrookas Alvarez &
                                                        Smith LLP
                                                       Allan Steyer
                                                  asteyer@steyerlaw.com
Oklahoma Firefighters Pension and
 Retirement System (“Oklahoma
                                               Alexander Dewitt Singh Kullar
         Firefighters”)
                                                  akullar@steyerlaw.com

                                            Scott+Scott Attorneys at Law LLP
                                                  Christopher M. Burke


                               Appendix B at p.7
                                                          cburke@scott-scott.com

                                                           Thomas Kay Boardman
                                                         tboardman@scott-scott.com

                                                                Julie A. Kearns
                                                           jkearns@scott-scott.com

                                                                  Kate Lv
                                                             klv@scott-scott.com

                                                                Sylvia Sokol
                                                           ssokol@scott-scott.com

                                                              Hausfeld, LLP
                                                            Michael D. Hausfeld
                                                         mhausfeld@hausfeldllp.com

                                                   Glancy Binkow & Goldberg LLP
                                                        Gregory Bradley Linkh
                                                       glinkh@glancylaw.com

                                                  Richardson, Patrick, Westbrook &
                                                           Brickman, LLC
                                                      James Christopher Bradley
                                                         jbradley@rpwb.com

      Robert Charles Class A, L.P.                          Louis F. Burke PC
                                                            Leslie Scot Wybiral
                                                           lwybiral@lfblaw.com

                                                              Louis Fox Burke
                                                            lburke@lfblaw.com

                                                  Scott+Scott Attorneys at Law LLP
                                                         Christopher M. Burke
                                                        cburke@scott-scott.com

State-Boston Retirement System (“Boston                    Thomas Kay Boardman
              Retirement”)                               tboardman@scott-scott.com

                                                              Hausfeld, LLP
                                                            Michael D. Hausfeld
                                                         mhausfeld@hausfeldllp.com

Syena Global Emerging Markets Fund, LP                   Lowey Dannenberg, P.C.
              (“Syena”)                                  Peter Anthony Barile, III



                                     Appendix B at p.8
                                                        pbarile@lowey.com

                                                      Grant & Eisenhofer, PA
                                                        Robert Gerard Eisler
                                                        reisler@gelaw.com

                                                    Nussbaum Law Group, P.C.
                                                         Linda P. Nussbaum
                                                    lnussbaum@nussbaumpc.com

                                             Scott+Scott Attorneys at Law LLP
                                                    Christopher M. Burke
                                                   cburke@scott-scott.com

                                                       Thomas Kay Boardman
                                                     tboardman@scott-scott.com

                                                         Hausfeld, LLP
                                                       Michael D. Hausfeld
                                                    mhausfeld@hausfeldllp.com

                                             Scott+Scott Attorneys at Law LLP
                                                    Christopher M. Burke
                                                   cburke@scott-scott.com

                                                       Thomas Kay Boardman
Tiberius OC Fund, Ltd. (“Tiberius”)
                                                     tboardman@scott-scott.com

                                                         Hausfeld, LLP
                                                       Michael D. Hausfeld
                                                    mhausfeld@hausfeldllp.com

                                                 Entwistle & Cappucci LLP
                                                     Andrew J Entwistle
                                                aentwistle@entwistle-law.com

                                                         Robert N Cappucci
                                                    rcappucci@entwistle-law.com

                                                       Vincent Roger Cappucci
Value Recovery Fund L.L.C. (“VRF”)
                                                    vcappucci@entwistle-law.com

                                             Scott+Scott Attorneys at Law LLP
                                                    Christopher M. Burke
                                                   cburke@scott-scott.com

                                                       Thomas Kay Boardman
                                                     tboardman@scott-scott.com


                                Appendix B at p.9
                                                            Hausfeld, LLP
                                                          Michael D. Hausfeld
                                                       mhausfeld@hausfeldllp.com

                                                       Lowey Dannenberg, P.C.
                                                          Vincent Briganti
                                                        vbriganti@lowey.com

                                                         Geoffrey Milbank Horn
                                                           ghorn@lowey.com

                                                            Gerald Lawrence
                                                         glawrence@lowey.com

                                                       Peter Dexter St. Phillip , Jr
                                                         pstphillip@lowey.com

  United Food and Commercial Workers                     Raymond Peter Girnys
  Union and Participating Food Industry                   rgirnys@lowey.com
Employers Tri-State Pension Fund (“United
                 Food”)                                Grant & Eisenhofer, P.A.
                                                           Barbara J. Hart
                                                          bhart@gelaw.com

                                                Scott+Scott Attorneys at Law LLP
                                                       Christopher M. Burke
                                                      cburke@scott-scott.com

                                                         Thomas Kay Boardman
                                                       tboardman@scott-scott.com

                                                            Hausfeld, LLP
                                                          Michael D. Hausfeld
                                                       mhausfeld@hausfeldllp.com

                                                Scott+Scott Attorneys at Law LLP
                                                       Christopher M. Burke
                                                      cburke@scott-scott.com
     Systrax Corporation (“Systrax”)
                                                            Hausfeld, LLP
                                                          Michael D. Hausfeld
                                                       mhausfeld@hausfeldllp.com

                                                Scott+Scott Attorneys at Law LLP
                                                       Christopher M. Burke
     Systrax Corporation (“Systrax”)
                                                      cburke@scott-scott.com




                                  Appendix B at p.10
                                               Hausfeld, LLP
                                             Michael D. Hausfeld
                                          mhausfeld@hausfeldllp.com

                                     Cohen Milstein Sellers & Toll
                                           Daniel H. Silverman
                                     dsilverman@cohenmilstein.com

                                           J. Douglas Richards
                                      drichards@cohenmilstein.com

                                        Manuel Juan Dominguez
 Nasser Bakizada
                                     jdominguez@cohenmilstein.com

                                      Michael Benjamin Eisenkraft
                                     misenkraft@cohenmilstein.com

                                   Handley Farah & Anderson PLLC
                                          George Fuad Farah
                                        gfarah@hfajustice.com

                                Cafferty Clobes Meriwether & Sprengel
                                                 LLP
                                            Anthony F. Fata
                                       afata@caffertyclobes.com

                                                Brian L. Clobes
                                          bclobes@caffertyclobes.com

                                         Jennifer Winter Sprengel
                                      jsprengel@caffertyclobes.com

                                            Kirby McInerney LLP
  John Burnside
                                               David E. Kovel
                                             dkovel@kmllp.com

                                              Thomas W. Elrod
                                              telrod@kmllp.com

                                        Morris & Morris, LLC
                                            Karen L. Morris
                                    kmorris@morrisandmorrislaw.com

                                         Patrick Francis Morris
                                    pmorris@morrisandmorrislaw.com

                                   Scott+Scott Attorneys at Law LLP
Marc G. Frederighi
                                         Christopher M. Burke



                     Appendix B at p.11
                                                  cburke@scott-scott.com

                                                      Hausfeld, LLP
                                                    Michael D. Hausfeld
                                                 mhausfeld@hausfeldllp.com

                                          Freed Kanner London Millen LLC
                                                   Brian M. Hogan
                                                bhogan@fklmlaw.com

                                                     Steven A. Kanner
                                                   skanner@fklmlaw.com
      Thomas Gramatis
                                          Scott+Scott Attorneys at Law LLP
                                                 Christopher M. Burke
                                                cburke@scott-scott.com

                                                      Hausfeld, LLP
                                                    Michael D. Hausfeld
                                                 mhausfeld@hausfeldllp.com

                                          Scott+Scott Attorneys at Law LLP
                                                 Christopher M. Burke
                                                cburke@scott-scott.com
        Doug Harvey
                                                      Hausfeld, LLP
                                                    Michael D. Hausfeld
                                                 mhausfeld@hausfeldllp.com

                                          Scott+Scott Attorneys at Law LLP
                                                 Christopher M. Burke
                                                cburke@scott-scott.com
Izee Trading Company (“Izee”)
                                                      Hausfeld, LLP
                                                    Michael D. Hausfeld
                                                 mhausfeld@hausfeldllp.com

                                          Freed Kanner London Millen LLC
                                                   Brian M. Hogan
                                                bhogan@fklmlaw.com

                                                     Steven A. Kanner
        John Kerstein                              skanner@fklmlaw.com

                                          Scott+Scott Attorneys at Law LLP
                                                 Christopher M. Burke
                                                cburke@scott-scott.com




                            Appendix B at p.12
                                               Hausfeld, LLP
                                             Michael D. Hausfeld
                                          mhausfeld@hausfeldllp.com

                                Cafferty Clobes Meriwether & Sprengel
                                                 LLP
                                            Anthony F. Fata
                                       afata@caffertyclobes.com

                                                Brian L. Clobes
                                          bclobes@caffertyclobes.com

                                         Jennifer Winter Sprengel
                                      jsprengel@caffertyclobes.com

                                            Kirby McInerney LLP
  Steve Leaven                                 David E. Kovel
                                             dkovel@kmllp.com

                                              Thomas W. Elrod
                                              telrod@kmllp.com

                                        Morris & Morris, LLC
                                            Karen L. Morris
                                    kmorris@morrisandmorrislaw.com

                                         Patrick Francis Morris
                                    pmorris@morrisandmorrislaw.com


                                      Nussbaum Law Group, P.C.
                                           Linda P. Nussbaum
                                      lnussbaum@nussbaumpc.com

                                   Scott+Scott Attorneys at Law LLP
Michael Melissinos                        Christopher M. Burke
                                         cburke@scott-scott.com

                                               Hausfeld, LLP
                                             Michael D. Hausfeld
                                          mhausfeld@hausfeldllp.com

                                   Scott+Scott Attorneys at Law LLP
                                          Christopher M. Burke
                                         cburke@scott-scott.com
   Mark Miller
                                               Hausfeld, LLP
                                             Michael D. Hausfeld



                     Appendix B at p.13
                                                      mhausfeld@hausfeldllp.com

                                               Scott+Scott Attorneys at Law LLP
                                                      Christopher M. Burke
                                                     cburke@scott-scott.com
             Robert Miller
                                                           Hausfeld, LLP
                                                         Michael D. Hausfeld
                                                      mhausfeld@hausfeldllp.com

                                               Scott+Scott Attorneys at Law LLP
                                                      Christopher M. Burke
                                                     cburke@scott-scott.com
Richard Preschern dba Preschern Trading
                                                           Hausfeld, LLP
                                                         Michael D. Hausfeld
                                                      mhausfeld@hausfeldllp.com

                                               Scott+Scott Attorneys at Law LLP
                                                      Christopher M. Burke
                                                     cburke@scott-scott.com
              Peter Rives
                                                           Hausfeld, LLP
                                                         Michael D. Hausfeld
                                                      mhausfeld@hausfeldllp.com

                                               Scott+Scott Attorneys at Law LLP
                                                      Christopher M. Burke
                                                     cburke@scott-scott.com
           Michael J. Smith
                                                           Hausfeld, LLP
                                                         Michael D. Hausfeld
                                                      mhausfeld@hausfeldllp.com

                                               Scott+Scott Attorneys at Law LLP
                                                      Christopher M. Burke
                                                     cburke@scott-scott.com
             Casey Sterk
                                                           Hausfeld, LLP
                                                         Michael D. Hausfeld
                                                      mhausfeld@hausfeldllp.com

                                            Cafferty Clobes Meriwether & Sprengel
                                                             LLP
                                                        Anthony F. Fata
              Neil Taylor
                                                   afata@caffertyclobes.com

                                                           Brian L. Clobes



                                 Appendix B at p.14
                                                       bclobes@caffertyclobes.com

                                                      Jennifer Winter Sprengel
                                                   jsprengel@caffertyclobes.com

                                                         Kirby McInerney LLP
                                                            David E. Kovel
                                                          dkovel@kmllp.com

                                                            Thomas W. Elrod
                                                           telrod@kmllp.com

                                                       Anthony Epifanio Maneiro
                                                         amaneiro@kmllp.com

                                                            Karen M. Lerner
                                                           klerner@kmllp.com

                                                Richardson, Patrick, Westbrook &
                                                         Brickman, LLC
                                                    James Christopher Bradley
                                                       jbradley@rpwb.com

                                                     Morris & Morris, LLC
                                                         Karen L. Morris
                                                 kmorris@morrisandmorrislaw.com

                                                      Patrick Francis Morris
                                                 pmorris@morrisandmorrislaw.com


                                                           Louis F. Burke PC
                                                           Leslie Scot Wybiral
                                                          lwybiral@lfblaw.com
             Robert L. Teel
                                                             Louis Fox Burke
                                                           lburke@lfblaw.com

        Non-Settling Defendant                                  Counsel

                                                    David George Januszewski
                                                   Cahill Gordon & Reindel LLP
                                                    djanuszewski@cahill.com
Credit Suisse Group AG, Credit Suisse AG,
   Credit Suisse Securities (USA) LLC
                                                      Herbert Scott Washer
       (collectively “Credit Suisse”)
                                                   Cahill Gordon & Reindel LLP
                                                       hwasher@cahill.com



                                  Appendix B at p.15
                                                         Jason Michael Hall
                                                    Cahill Gordon & Reindel LLP
                                                           jhall@cahill.com

                                                      Sheila Chithran Ramesh
                                                    Cahill Gordon & Reindel LLP
                                                        sramesh@cahill.com

                                                             Elai E. Katz
                                                    Cahill Gordon & Reindel LLP
                                                          ekatz@cahill.com

                                                       Charles Matthew Miller
                                                    Tarter Krinsky & Drogin LLP
                                                     cmiller@tarterkrinsky.com

                                                      Richard Carl Schoenstein
                                                    Tarter Krinsky & Drogin LLP
                                                   rschoenstein@tarterkrinsky.com

           Settled Defendants                                    Counsel

                                                            Adam Selim Hakki
                                                         Shearman & Sterling LLP
                                                          ahakki@shearman.com
  Bank of America Corporation, Bank of
                                                         Richard Franklin Schwed
America, N.A., and Merrill Lynch, Pierce,
                                                         Shearman & Sterling LLP
Fenner & Smith Inc. (collectively “Bank of
                                                         rschwed@shearman.com
               America”)
                                                        Jeffrey Jason Resetarits
                                                       Shearman & Sterling LLP
                                                   jeffrey.resetarits@shearman.com

                                                        Michael E. Gertzman
                                              Paul, Weiss, Rifkind, Wharton & Garrison
                                                                 LLP
                                                     mgertzman@paulweiss.com
   Bank of Tokyo Mitsubishi UFJ Ltd.
              (“BOTM”)
                                                      Kenneth Anthony Gallo
                                              Paul, Weiss, Rifkind, Wharton & Garrison
                                                                 LLP
                                                       kgallo@paulweiss.com

                                                             David Harold Braff
Barclays Bank PLC, Barclays Capital Inc.                Sullivan and Cromwell, LLP
        (collectively “Barclays”)                          braffd@sullcrom.com




                                   Appendix B at p.16
                                                                Jeffrey T. Scott
                                                         Sullivan and Cromwell, LLP
                                                             scottj@sullcrom.com

                                                      Matthew Alexander Schwartz
                                                       Sullivan & Cromwell, LLP
                                                    schwartzmatthew@sullcrom.com

                                                            Yvonne Susan Quinn
                                                         Sullivan & Cromwell, LLP
                                                           quinny@sullcrom.com

                                                         Kathleen Suzanne McArthur
                                                         Sullivan & Cromwell, LLP
                                                          mcarthurk@sullcrom.com

                                                        Joshua Aaron Goldberg
                                                Patterson, Belknap, Webb & Tyler LLP
                                                         jgoldberg@pbwt.com
 BNP Paribas Group, BNP Paribas North
                                                        Rebecca Rose Delfiner
 America,. Inc., BNP Paribas Securities
                                                         Allen & Overy, LLP
   Corp., BNP Prime Brokerage, Inc.
                                                   rebecca.delfiner@allenovery.com
     (collectively “BNP Paribas”)
                                                               Laura Rose Hall
                                                            Allen & Overy, LLP
                                                         laura.hall@allenovery.com

                                                           Andrew Arthur Ruffino
                                                          Covington & Burling LLP
                                                             aruffino@cov.com

 Citigroup Inc., Citibank, N.A., Citicorp,                  Alan M. Wiseman
Citigroup Global Markets Inc. (collectively              Covington & Burling, LLP
               “Citigroup”)                                awiseman@cov.com

                                                           Andrew D. Lazerow
                                                         Covington & Burling, LLP
                                                            alazerow@cov.com

                                                         George Patrick Montgomery
                                                            King & Spalding LLP
                                                          pmontgomery@kslaw.com
   Deutsche Bank AG, Deutsche Bank
  Securities Inc. (collectively “Deutsche
                                                             Joseph Serino, JR.
                   Bank”)
                                                           Latham & Watkins LLP
                                                           joseph.serino@lw.com




                                    Appendix B at p.17
                                                         Eric Foster Leon
                                                      Latham & Watkins LLP
                                                        eric.leon@lw.com

                                                        Leah Brannon
                                            Cleary Gottlieb Steen & Hamilton LLP
                                                    lbrannon@cgsh.com

                                                       George S. Cary
                                            Cleary Gottlieb Steen & Hamilton LLP
                                                      gcary@cgsh.com

 Goldman Sachs Group, Inc., Goldman,                 Thomas J. Moloney
  Sachs & Co. (collectively “Goldman        Cleary Gottlieb Steen & Hamilton LLP
               Sachs”)                              tmoloney@cgsh.com

                                                      Elizabeth Vicens
                                            Cleary Gottlieb Steen & Hamilton LLP
                                                     evicens@cgsh.com

                                                        Victor L. Hou
                                            Cleary Gottlieb Steen & Hamilton LLP
                                                      vhou@cgsh.com

                                                       James Matthew Goodin
                                                          Locke Lord LLP
                                                      jmgoodin@lockelord.com

                                                     Gregory Thomas Casamento
                                                          Locke Lord LLP
HSBC Holdings PLC, HSBC Bank PLC,
                                                     gcasamento@lockelord.com
 HSBC North America Holdings, Inc.,
HSBC Bank USA, N.A., HSBC Securities
                                                           Julia C. Webb
  (USA) Inc. (collectively “HSBC”)
                                                         Locke Lord LLP
                                                       jwebb@lockelord.com

                                                         Roger Brian Cowie
                                                          Locke Lord LLP
                                                       rcowie@lockelord.com

                                                       Boris Bershteyn
                                            Skadden, Arps, Slate, Meagher & Flom
                                                             LLP
JPMorgan Chase & Co., JPMorgan Chase            boris.bershteyn@skadden.com
 Bank, N.A. (collectively “JPMorgan”)
                                                       John Coghlan
                                            Skadden, Arps, Slate, Meagher & Flom
                                                            LLP



                                Appendix B at p.18
                                                      john.coghlan@skadden.com

                                                    Patrick Joseph Fitzgerald
                                             Skadden, Arps, Slate, Meagher & Flom,
                                                               LLP
                                                patrick.fitzgerald@skadden.com

                                                     Peter Edward Greene
                                           Skadden, Arps, Slate, Meagher & Flom Llp
                                                  peter.greene@skadden.com

                                                         Peter S. Julian
                                             Skadden, Arps, Slate, Meagher & Flom
                                                              LLP
                                                  peter.julian@skadden.com

                                                      Harry Peter Koulos
                                             Skadden, Arps, Slate, Meagher & Flom
                                                             LLP
                                                  harry.koulos@skadden.com

                                                         Tansy Woan
                                             Skadden, Arps, Slate, Meagher & Flom
                                                             LLP
                                                  tansy.woan@skadden.com

                                                   Tibor Ludovico Nagy, Jr.
                                                  Dontzin Nagy & Fleissig LLP
                                                       tnagy@dnfllp.com

                                                        Stephen Leonard Ratner
                                                          Proskauer Rose LLP
                                                        sratner@proskauer.com

                                                      Russell Laurence Hirschhorn
                                                          Proskauer Rose LLP
                                                      rhirschhorn@proskauer.com

                                                      Jonathan M. Moses
                                                 Wachtell, Lipton, Rosen & Katz
                                                     JMMoses@wlrk.com
Morgan Stanley, Morgan Stanley & Co.,
   LLC, and Morgan Stanley & Co.                     Bradley Reid Wilson
International plc (collectively “Morgan          Wachtell, Lipton, Rosen & Katz
               Stanley”)                             brwilson@wlrk.com

                                                     John David Tortorella
                                                 Marino Tortorella & Boyle, P.C.


                                 Appendix B at p.19
                                                       jtortorella@khmarino.com

                                                        Kevin H. Marino
                                                 Marino Tortorella & Boyle, P.C.
                                                    kmarino@khmarino.com

                                                        James P. McLoughlin, Jr.
                                                        Moore & Van Allen, PLLC
                                                      jimmcloughlin@mvalaw.com

                                                    Neil Thomas Bloomfield
                                                   Moore & Van Allen, PLLC
                                                  neilbloomfield@mvalaw.com
  RBC Capital Markets LLC (“RBC”)
                                                          Mark A. Nebrig
                                                      Moore & Van Allen, PLLC
                                                      marknebrig@mvalaw.com

                                                          Joshua D. Lanning
                                                      Moore & Van Allen, PLLC
                                                      joshlanning@mvalaw.com

                                                          Paul Steel Mishkin
                                                      Davis Polk & Wardwell LLP
                                                        paul.mishkin@dpw.com

                                                             Arthur J. Burke
                                                      Davis Polk & Wardwell LLP
                                                      arthur.burke@davispolk.com
Royal Bank of Scotland Group PLC, RBS
  Securities, Inc. (collectively “RBS”)
                                                      Alyssa Beaver Gomez
                                                   Davis Polk & Wardwell LLP
                                                  alyssa.gomez@davispolk.com

                                                         Maude Paquin
                                                  Davis Polk & Wardwell LLP
                                                  maude.paquin@davispolk.com

                                                        James Robert Warnot, Jr
                                                           Linklaters, LLP
                                                      jim.warnot@linklaters.com

                                                       Patrick Coby Ashby
   Société Générale S.A. (“SocGen”)
                                                         Linklaters, LLP
                                                  patrick.ashby@linklaters.com

                                                       Katherine Zupan Machan
                                                           Linklaters, LLP



                                 Appendix B at p.20
                                                     kate.machan@linklaters.com

                                                        Adam Samuel Lurie
                                                         Linklaters, LLP
                                                     adam.lurie@linklaters.com

                                                     Marc Joel Gottridge
                                                    Hogan Lovells US LLP
                                               marc.gottridge@hoganlovells.com

                                                  Benjamin Andrew Fleming
                                                   Hogan Lovells US LLP
                                             benjamin.fleming@hoganlovells.com
  Standard Chartered Bank (“Standard
             Chartered”)
                                                    Charles Barrera Moore
                                                    Hogan Lovells US LLP
                                               charles.moore@hoganlovells.com

                                                             Lisa Jean Fried
                                                        Hogan Lovells US LLP
                                                     lisa.fried@hoganlovells.com

                                                       David Jarrett Arp
                                                Gibson, Dunn & Crutcher, LLP
                                                    jarp@gibsondunn.com

                                                      Melanie L. Katsur
                                                 Gibson, Dunn & Crutcher LLP
                                                  mkatsur@gibsondunn.com

UBS AG, UBS Group AG, UBS Securities                 Mark Adam Kirsch
      LLC (collectively “UBS”)                  Gibson, Dunn & Crutcher, LLP
                                                  mkirsch@gibsondunn.com

                                                       Joshua H. Soven
                                                 Gibson, Dunn & Crutcher LLP
                                                      jsoven@wsgr.com

                                                      Eric Jonathan Stock
                                                Gibson, Dunn & Crutcher, LLP
                                                   estock@gibsondunn.com




                                Appendix B at p.21
